Case 4:21-cv-40042 Document 1-1 Filed 04/22/21 Page 1 of 9




        EXHIBIT A
Case 4:21-cv-40042 Document 1-1 Filed 04/22/21 Page 2 of 9
Case 4:21-cv-40042 Document 1-1 Filed 04/22/21 Page 3 of 9
Case 4:21-cv-40042 Document 1-1 Filed 04/22/21 Page 4 of 9
Case 4:21-cv-40042 Document 1-1 Filed 04/22/21 Page 5 of 9
Case 4:21-cv-40042 Document 1-1 Filed 04/22/21 Page 6 of 9
Case 4:21-cv-40042 Document 1-1 Filed 04/22/21 Page 7 of 9
Case 4:21-cv-40042 Document 1-1 Filed 04/22/21 Page 8 of 9
Case 4:21-cv-40042 Document 1-1 Filed 04/22/21 Page 9 of 9
